 IIn the Matter of ESSEX RUBBER CO., INC.-andUNITED RU'BISERWORKERSOF -AMERICA, LOCAL No. '212,, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. C-2536.-Decided Jwne 9, 19413iDECISIONANDORDEROn February 19,- 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto., Thereafter the Union filed exceptions to the, Inter-mediate Report and a' brief in support of its exceptions, and the re-spondent filed a reply brief. The Board has reviewed the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon request ,of the Union, and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on May 13, 1943; for thepurpose of oral argument. The respondent and-the Union were repre-sented by counsel and participated in the hearing.The Board has considered the Intermediate Report, the Union'sexceptions and brief, the respondent's brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations made by the Trial' Examiner, with the exceptions and modifi-cations noted below :,,The Trial Examiner has found that the respondent did not inter-fere with, dominate, or contribute support to the Society, and we agreethat the record does not sustain this allegation in\ the complaint. Inreaching this conclusion, we do not rely on the fact that it was not untilJune 20, 1942, that the Society formally amended its bylaws so as todenominate itself a labbr organization.The Society was ostensiblyorganized for the purpose merely of promoting sports and social ac-tivities among the respondent's employees.But White, the- movingspirit in the organization of the Society, was admittedly and stronglyopposed to the Union. In organizing the Society, White sought and50 N. IL.R. B., No. 43.283i 11284DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtained'the aid and advice of an officer of an" unaffiliated labor organi-zation at a nearby, plant.White, Fritsch, and Marsh, three of the sixemployees who took the initial steps in organizing the Society andhwhobecame its first group of officers, had been departmental representatives,in the Factory Council, the employee representation plan which wasfiled with the Board alleging that the Council had been dominated andsupported by the respondent.Prior to'-the election conducted by'the-Board on June 24, 1941, to determine whether or not the respondent'semployees desired to be represented- by the Union for collective bar-gaining purposes, White and Fritsch had openly sought ]eave from the),respondent to post anti-union literature on the plant bulletin boards.Shortly after organization of the Society in October 1941, it started a-campaign to facilitate and encourage the resi 9iation of union mem-bers; officers of the Society advised employees as to the procedure tobe followed in resigning from the Union,'and carried on their person's'prepared forms of'resignations from the Union.This was clearly aneffort to alter the employees' previous designation of a representativefor the purposes of collective bargaining. In February 1942, a com-mittee headed by White, then president ofthe 'Society, requested therespondent to'institute a check-off of $1 per month from the wages ofmembers of the Society.' When the request was rejected by the re-spondent, the committee sought and obtained another conference'withthe respondent which-was also attended by-a, number-of the respond-erit's skilled employees and at which the dispute or grievance arisingout of the respondent's initial rejection of the request for, the check offwas settled after the employees present had in effect threatened toand the other committeemen and members of the Society were obviouslyacting not only for themselves but also on behalf of all other-membersof the Society.Under the circumstances, ' we are of the opinion and-meaning of Section,2 (5) of-the Act, prior to the formal 'amendmentof its bylaws in June 1942.--Even if we did not believe that the Society was a labor organiza-tion prior as well as subsequent to the amendment of its bylaws, wewould nevertheless hold that domination and 'support of the Society,by the respondent prior to June 20, 1942,' if that were established-bythe record, would constitute unfair Tabor practices, within the mean--( ig of Section 8 (2) of the, Act. To hold that an employer's inter-rence, domination, and support do not fall within the proscriptionthe Act, solely because the organization thereby affected (did notcome a labor organization until after the interference, domination,d support had ceased, would make effective enforcement 'of Section.(2) of the Act impossible. It would mean, in effect, that an em-strike.In these negotiations with the respondent fora check-off, White FFSSEX RUBBER CO., INC.285organization which, having gained majority status among the em-to-represent the employees for the purposes of collective bargaining.But,that is not the present case, since we agree with the Trial Exam-iner that the evidence does not show interference with, or dominationand support of, the Society by the respondent.2.The Trial Examiner has found that during September and,October 1942,'and particularly on October 2, 1942, the Union did notrepresent a majority of the respondent's employees in an appropriateunit.The evidence upon which this finding rests, as thel Trial Ex-aminer has stated, is not conclusive, and we believe the finding un-necessary to the conclusion that the respondent did not in Septemberand' October 1942, refuse to bargain collectively with the Union, withinthe meaning of Section 8 (5) of the Act-. Since we have found thatthe respondent did not interfere with,) dominate, or support theSociety, it is.enough to say that'in September and October 1942 therespondent, was faced with the reasonable and conflicting claims forrecognition of two, bona fide labor organizations.3. ' The Trial Examiner has found `that, by sending to' its strikingemployees. the letter of September 15, 1941, the respondent undercutthe authority of the Union and appealed to the employees individ-ually to accept the respondent's proposed contract and return to work,thereby interfering with, restraining, and coercing is employees in theexe-rcise .of the rights guaranteed in Section 7 of the ,Act.We donot so regard .the-effect of this letter in'its context, particularly since,as 'found by the Trial Examiner, it correctly set forth the state ofnegotiations between the respondent and the Union.We find thatunder the circumstances the respondent's action was not improper,and the Trial Examiner's finding to the contrary is hereby reversed.Since we agree with the Tr al Examiner that the remaining allega-tions of the complaint have.not been sustained, we shall dismiss thecomplaint in its entirety..ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, 'the National-Labor RelationsBoard hereby orders that the complaint issued herein against the re-spondent, Essex Rubber Co., Inc., Trenton, New Jersey,,be, and ithereby is, dismissed.tCHAIRMAN Mims took no part in the consideration of the aboveDecision and Order.- 286DECISIONS OF NATIONAL LABOR RELATIONS ]'3OARDIIINTERMEDIATE1 REPORTMr. Geoffrey J. Gunn,andMr. Harry G. Carlson,for the Board.Mr. Sylvan H. HirschandMr. Robert John Brecker,of Philadelphia,Pa., andMr. James G. Flanigan,of Trenton, N. J, for the respondent.Mr. Charles J. Falecy,for 'the intervenor.Mr. Samuel Rothbard,of Newark, N. J.,Mr. Bennie Marano.of Trenton, ,N J,Mr O. H. Bosley,of Trenton, N. J., andMr. Rex C. Murray,of Providence, R. I ; 'for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on July 29, 1942, by United Rubber Work-ers of America, Local No. 212, affiliated with the Congress of Industrial Organi-zations, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Acting Regional Director for the Fourth Region (Phila-delphia, Pennsylvania), issued ' its complaint dated December 2_1942, agiiinstEssex Rubber Co, Inc., herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor 'practices affecting commercewithin the meaning of,Section 8 (1i), (2), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49'Stat.'449, herein called the Act.Copiesof the complaint and notice of hearing were duly served uponthe respondent,the Union, and the Essex Mutual Benefit Society,. herein called the Society.With respect to the unfair labor practices the complaint alleged in 'substancethat the respondent: (1) from in and about November 1941, and continuing todate refused and has refused to bargain collectively with the Union as theexclusive bargaining representative of the 'production and maintenance em-"ployees of the respondent at, its Trenton, New Jersey plant, including hourlypaid employees in the laboratory and excluding supervisory employees, clericalemployees 'and inspectors, alleged to constitute an appropriate unit; (a) in thatthe respondent from in and about November 1941 and continuing to' September29, 1942, deducted union dues in full for the entire remaining term of a contractentered 'into with the Union in violation of the terms of said contract ; (b) innegotiating with the Union,, that no wage increase could or would be grantedbut on or about June 8, 1942, did grant unilaterally a wage increase to allemployees notwithstanding pending negotiations; (c) in that the respondentdid refuse and continues%to refuse to negotiate or bargain collectively with the,Union concerning a renewal of said contract; and (d) in that the respondenton or about October 2, 1942, did grant unilaterally a\wage increase of six centsper hour without in any manner consulting or bargaining with the Union; (2)'in or about June 1941, formed and sponsored the Society and from June 1941tot date contributed to its support and dominated and interfered with its forma-tion and administration (a) in , that ithe 'respondent by its officers, agents,servants, representatives,workmen and employees did in or about June 1941permit certain employees to campaign against the Union during working hoursin and upon respondent's premises, prior to the election for the determinati-)nof a bargaining,representative; (b) in that the respondent on or about June 30,1941, posted a notice upon its bulletin board after its employees had selectedthe Union as their bargaining representative; stating that the employees neednot, join the Union ; (c) in that on' or about September 29 and October 1, 19411,the respondent posted notices for the appointment of Robert White as assistantto the director of personnel and a' letter signed by the said Robert Whitedeclining the promotion; (d) yin that the respondent in and about 'November6 ESSEX RUBBER CO.,INC.2871941 and to date persuaded'and encouraged its employees to have their uniondues deducted in full for the remaining period of said contract;(e) in thatthe respondent in or about October19411and to date permitted supervisoryemployees to promote,join or encourage inemb'ership in the Society in order toeffect a labor organization;(f) in that the respondent on or about February 20,1942, posted a notice in defense of Society activity and condemning the Union;(g) in that the'respondent in and aboutMay 1942,;and to date complied withthe request of the Society for the deduction of Society dues and Society insur-ance-plan payments from the pay of respondent's employees in disregard of therespondent's exclusive contract with the Union;(in that the,respondent per-mitted its supervisors,assistant foremen and,inspectors to join,promote,' en-courageand remain members of the Society in violatioh of its recognition andcontract with theUnion after,the Society extended its charter to include andpermit'activityas a labor organization;(i)in that the, respondent extendedunlimited time and unlimited use of its premises during working hours to theofficers and agentsof the Societyin corder to solicit and persuade respondent'semployees,to resign ' from the Union and join the Society;(j)- in that therespondent acquiesced in and permitted officers of, the Society to threaten mem-hers of the Union with loss'of their jobs if they did not resign from the Union :(k) in that the respondent on or before June,8, 1942,informed officers andmembers 'of the Society as to a wage increase about to be granted and con-cealed such fact, from the Union,notwithstanding the negotiations,with theUnion concerning such increases;(1) in that the'respondent discriminatedagainst the members of the Union and preferred members of the Society in theselection of employees for plant guards;(m) in that the respondent discrim-inated against members of the Union and preferred members of the Societyin the promotion of employees with increase in pay to the newly created depart-ment producing dust respirators;and (n) 'in that the respondent refused tobargain with the Union for the purpose' of encouraging membership in theSociety;and (3)by its officers,agents, representatives,servants,and employeesand more particularly by Joseph R. Hewitt, Charles Scott, FredCae, Owen L.Evans, PaulMedkiff, Agnes Byrne, Adele Conover,Charles Herring, Peter Leary,Thomas C. Smith,Warren F. Taylor,Robert C. White, William Marsh, Jr,JosephFritsch and Tony Panfen, from in and about June 1941 to date didinterfere with, restrain, and coerce its employees,(a) in that the respondent onfor about June 30, 1941,posted a notice upon the bulletin board at the climax,of the union campaign declaring that its employees need not join the Union;(b) in that the respondent in or about June 1941,by Joseph R. Hewitt, in thepresence of a union committee including employees of the respondent chargedthe union representative with betrayalof the Unionat another plant; (c) inthat the respondent on or about September'15, 1941, mailed a letter to eachof its employees misrepresenting the amount of wage increase offered by the'respondent and making it appearthat the Union acceptedin' its final contractwith the respondent a lesser amount than thatoffered by therespondent duringnegotiations;(d) in that the respondent on or about September 26, 1941, maileda letter to each'of its'employees after said contract had been concludedstatingthat its 'employees need not join the Union;(e) in that the respondent on orabout November 18, 1941, and to date persuaded and encouraged its employeesto resign from- the Unionand to authorize the respondent to' deduct union duesin full ;(f) in that the respondent on or aboutFebruary20,,1942, posted' uponits bulletin board a noticederogatoryto the Union;(g) and in that the respond-ent during'July 1942and to date discriminatedagainst membersof the Unionin the,selection of employees for preferred jobs in connection with the newly 288 ' DECISIONS OF NATIO'N'AL LABORRELATIONS = BOARDNiestablished plant guard detail and the promotion of,employees to the 6partinentengaged in the production of dust respirators.,On-,or about December 17, 1942, the Society filed a petition to intervene,which petition was granted on December 18, 1942, by the Acting Regional Direc-tor for the Fourth Region. ' The respondent filed an_ answer denying that ithad committed any unfair labor practices and denying that the Union sincethe election of June 24, 1941, ^ has at all times I continued to be the exclusiverepresentative 'of all the employees of the respondent in the appropriate unit.The Society filed an ansNver alleging that it did no,t \have knowledge of theunfair. labor practices and, in effect, denying that, it had been dominated orinterfered with by the respondent.,Pursuant to' notice, a-hearing was held at Trenton, New Jersey, commencingon January.. 4, 1943, and ending on January 11, 1943, before John H. Eadie,the undersigned Trial Examiner, duly designated by the Chief Trial Exam-iner.The Board, the-respondent, the Society and the Union were representedby counsel.All of the parties 'participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses and to introduce evidencebearing on the ' issues was afforded all parties.At the close of the case,counsel for the Board moved to conform the pleadings tb the proof as to names,addresses ,and dates.The motion was made all inclusive so as to 'include thepleadings of the respondent and the intervenor. The motion was grantedwithout objection.At the close of the Board's' case, counsel for the Boardmoved to dismiss subparagraphs L and Al of, paragraph 11 and subparagraphG of paragraph 13 of the complaint.The motion was' granted without objection.At the' close, of, the Board's case the respondent moved to dismiss the corn-plaint.Ruling on this motion was reserved.At the close of the whole caserespondent again moved to dismiss the complaint and the motion was denied.At the close of the hearing, counsel for the. Board and the respondent\arguedorally on the record before the undersigned.None of the parties filed briefsalthough ,given an- opportunity to do so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT..Essex Rubber Co., Inc., is a New Jersey corporation having its principal officeand place of business at Trenton, New Jersey, and is engaged 'in the manufacture,sale and distribution of various kinds of rubber goods.During the first 11 monthsof 1942 the respondent purchased raw materials, the value of which was$677,924.85.Of this amount 82 percent was purchased outside the State of NewJersey and was transported' into New Jersey-from other States of the UnitedStates.The total,value of products manufactured. by the, respondent duringthe year 1942 was in excess of $2,000,000 of which amount apbroximately 97,percent was shipped and transported in interstate commerce from the respond-ent's Trenton plant to and through States of the United States other than NewJersey.'The respondent admitted that it is engaged in commerce, within themeaning of the Act. At the time of the hearing the respondent was engaged inthe manufacture of goods for the United States Government.iThese findings are 'based upon a-stipulation entered into at the hearing and agreed toby all parties.%-0 IESSEX RUBBERCO., INC.289II.THE ORGANIZATIONSINVOLVEDUnited Rubber Workers of America,'Local No 212, affiliated with the-Con;%gress of Industrial Organizations, is a labor organization which admits to mem'bership employees of the respondent.,EssexMutual Benefit JSociety, unaffiliated, is a labor organizationwhose mem-bership is restricted to employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundAbout four, or five years preceding the date of the hearingthe respondent wasin receivership.Joseph R. Hewitt was hired-by the respondent as executive vice-'president and general manager in order, to help reorganize it.At the time' thatHewitt became connected with, the respondents the Factory Council, an employeerepresentation` organization, and herein called the Council, was in existence atthe plant.. The Council had been-formed some time in 1932 or 1933. All em-ployees of the respondent were automatically members bf the Council by virtue oftheir employment.Each department of the respondent selected by secret ballotone or more representatives, depending on the size of the department. The rep-resentatives were elected every six months and met with management once amonth.Council members'were not required to pay any dues.The respondentdid not have a written agreement with the Council, but did discuss at these meet-ings with the Council matters of wages, hours, grievances and working conditions.Joseph Stremlo, international field representative for the Union, started toorganize the employees of the respondent in the middle of February 1941.Stremlo learned of the Council and the Union filed 'a! charge with the Board,alleging that the respondent 'dominated the Council.The respondent enteredinto an agreement dated June 12, 1941, providing for the -disesta'blishment ofthe Council.Pursuant to this agreement the Council was disestablished, andthe respondent iismediately posted a notice to that effect. This notice an-nouneed that the' respondent, in the future, would 'not support,' recognize orbargain with the Council.The respondent did not bargain with the Councilafter entering into this agreement.The respondent and the Union then enteredinto an agreement witnessed by a field examiner for the Board, dated June 17providing for a' consent election.The appropriate unit agreed upon consistedof all production and maintenance employees, and, hourly paid employees inthe laboratory; excluding foremen, assistant foremen, inspectors; supervisoryand clerical employees.Pursuant to this election agreement, an election wasconducted by the Board on June 24, 1941. The ballot provided for a choicebetween the Union and no union. - The Union won the election by a vote of 216to 184Some time in May of 1941 and prior to the election conducted by theBoard, the respondent had conducted an election on its own initiative betweenthe Council' and the ;Union.At this election foremen distributed the ballotsand the Council representatives collected the ballots.The Council receivedmore votes than did the Union. Stremlo testified that in this election the Unioiiadvised its members not to vote.On July 7, 1941, Union representatives metwith the respondent and submitted a proposed contract.Thereafter and untila contract was executed the negotiations required numerous meetings betweenUnion representatives and the respondent.The obstacles in the negotiations inthe beginning were union shop, wages, vacations and grievances.Toward theend of the negotiations,, wages and the union shop were the only remainingobstacles to the negotiation of a contract. In the beginning,' the Union asked I290 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfor an increase of 25 cents per hour which it later reduced to 15 cents per hour.During the negotiations the respondent first,offered an increase of 7 percent,,then 71/2 percent and finally 10 percent.-According to Hewitt's uncontradictedtestimony,the original 25 cent increase asked by the Union would have meantan increase'in the pay roll of the respondent of from'$250,000 to$275,000 for1941.During these,negotiations the respondent produced figures preparedby a certified public accountant reflecting businessactivityfor the years asfollows : 1936 loss $92,0100,;1937 profit$16,000; 1938 profit $18,000;1939 profit$44,000;1940 profit$24,000.During the,negotiations the respondent refusedto grant a union shop because of the, closeness of the vote in the,electionconducted by the Board.,In September of 1941 the negotiations became dead-lockedAlso according to Hewitt's uncontradicted testimony,at this time therespondent's offered increase to the Union plus.increases granted to its employeesduring the year1941 priorto the negotiations with the Union,represented apay roll increase for the year 1941,of approximately, $100,000.A strike votewas taken by the Union and the employees went on strike from September 15until September 29, 1941.During the'strike, negotiations were resumed whichresulted in a contractdatedSeptember 26, 1941.The contract provided,interalia,for a payroll check-off for Union members upon presentation to respondentby the Union of signed authorization cards and furtherprovidedfor an increase,of 15 percent on the base;hourly payof employees as ofJanuary 2, 1941.13.Interference,restraint and coe?cion,The Board election was held on June 24, 1941. On June 30, 1941, the re-JUNE 30_1941.Numerous inquiries have been made of the Industrial Relations Officeof the Essex Rubber Com o,, as to h thetIw e rIi1yor no an emp ogee is requiredto join the United Rubber Workers,, C. 1. O. which has been certified bythe National Labor Relations Board as the unit for collectivebargaining;'as the result of the election held June 24,1-1941.In order that there may' be no misunderstanding in connection with this'question we refer all employees to this notice."AThe question of whether or not an employee should join the Union isleft by the law, entirely to the judgment of the worker.He or she is freeto join or not as he or she chooses. The Company 1has no interest orconcernas to whether or not an employee is a member of the Union.We lwish it understood that the Management of the Essex Rubber Com-pany does not'require an employee to belong to any organization to retaina job with the Essex Rubber Company.ESSEXRUBBERCOMPANY.With respect to the posting of this notice,Hewitt testified that prior to theposting he discussed the notice with Thorn Lord, the respondent's attorney atthe time, who told Hewitt that he'would find out' whether or not it was a propernotice for posting, and that Lord later advised him that William Draper Lewis,a field examiner for the Board,had approved the notice for posting.Lordtestified that he.prepared this notice at the request ofHewitt ; thathe tele-phoned'Lewis and read the contents of the notice to_him`and that Lewis stated'The above is in accordance with the testimony,of Stremlo which is substantiallyuncontradicted.,IJ ESSEX RUBBER CO., INC.291he could see no objection to the notice.Lewis testified that lie had no ,recol-lection" of discussing with Lord the matter of a notice after the election,"either on the telephone or otherwise."As to the reason for posting the notice,Hewitt testified, as follows :Well, we had had as a result of the closeness of the election' we hadhad a-great manyemployeesinquire as.to whether or not they ha'd to jointhe union.Itwas stated that the union were forcing everyone-or wouldrequire everyone to belong to the union;that if they didn't'they would losetheir jobs and that they would have to pay a higher initiation fee at somelater date if they'didu't join at that time.,In order to,clarify that picture,we posted this notice of June 30th.The undersigned credits the testimony of Hewitt and Lord in this respectand'finds that the respondent by posting the above notice-did not interfere with,restrain orjcoerce its employees.A meeting between the Union and management was held on or about July 15,1941,at a hotel in Trenton.This meeting was one,of a number held in anattempt to negotiate a contract.rAt this particular meeting the Union wasrepresented by Stremlo,Rex C. Murray,who is an organizational director ofthe Union,and a committee of about five Union members who were employeesof the respondent.The respondent was represented by Hewitt, Owen L. Evans,director of industrial relations for the respondent,and Frederick Case, factorymanager of the Trenton'plant.During the,discussion of Union requests, a"hostile" argument developed between the representatives of both parties; and-Hewitt, addressing the Unioncommitteeof respondent's employees and pointingto'Murray,,said,"You sold the'workers out in the Stoughton,Mass ; plant of,the Panther-Penco Rubber Company for a certain percentage of the increasethat was granted"Murray replied that Hewitt's statement was a deliberate-lie,and challenged Hewitt to prove it.Hewitt refused .3.In the undersigned's opinion,the evidence shows that Hewitt's-statement wasmade during a heated argument and was the result of a personal clash betweenHewitt and Murray. The statement clearly was ill-advised on the.part of Hewittand, if it had been inside in the presence of employees'under other circumstancesor when Murray was not present,it clearly would have constituted interference.However,under these circumstances the undersigned finds that by Hewitt's state-1went the'reslondent(lid not interfere with, restrain or coerce its employees.On or,about September 15, 1941,the date when the strike started, the re-1spondent mailed to u11 of its employees the following letter:'SEPT 15, 1941.To Employees of EssexRubberCompanny:For overtwo andone-half months we have endeavored to negotiate acontract with the representatives of the C I 0-U. R. W. A.Local No. 212.The last proposal of the Company was rejected because the Union demandedmore than the offered 7% wage increase,and a Union Shop. Ithe Company has already given this year, makes a total increase in wagesof 161/2%.Our annual payroll is approximately$600,000.00, andthe wageincreases given and proposed will total almost $100,000_per year.- 3 The above related episode occurring at a meeting held on or about July 15, 1941, wastestified to, in substance, both by Stremlo and Murray,-and the undersigned credits theirtestimony in this respect.Hewitt,Evans and Case, although called as nitnesses by therespondent,did not deny the statement attributed to Hewitt. ,y fD'ECISIO\S OF NATIONAL I :BOR RELATIQ\NS BOARDListed beloware a few examples takenfrom actualrates, showing whatthe increases in effect,and proposed will amount to:Avg. Weekly'EarningsDec. 1940WillNowBe,I_-WeeklyIncrease$29 50$33.80'$4.3025.0028.603.6021. 50,24. 753. 25In addition the vacation which you already received is equivalent to a 42% increase.'-,In the attached proposed contract which the,Company offered to sign, youwill notice that the Company agreed to pay back wages of 41/2% from July1, 1941, to the date of the signing of a contract, and the proposed 7% wageincrease will become effective immediately upon the signing of a contract.With respect to the demand of the Union for a Union Shop, the Companyfeels that the matter of 'Union membership should be left entirely to thejudgment of the worker and the Company has no interest or concern as towhether or not an employee is a member of the Union.We wish it understood that the Management of the Essex'Rubber Companydoes not require an employee to belong to any organizatjon to retain a job'with the Essex Rubber Company.The decision of returning to\work and continuing to build for higher, wagesrests entirely with you.-ESSEX RUBBER COMPANY,,.\[S]JOSEPH R. HEwirr,Joseph R. Hewitt.Attached to this letter was a copy of a contract as proposed by the respondentWith respect-to the above letter, the Board contends that it misrepresentedthe amount of the wage increase offered by, the respondent and made,it appear thatthe Union accepted in the contract subsequently entered into with the respondenta lesser amount than that offered by the respondent during the, negotiations.In'support of this contention, Strenilo testified that be did not, "consider" para-graph 2 of the above letter a contract statement-of the sYate'of the negotiationsas. to wages when broken off in that the ,respondent 'during the early part of-the previous year ha& given a profit-sharing bonus of 25 percent and, during.1941 reduced this bonus "from 25 percent to 10 percent, and gave the-employeesan increase . . . or a weekly bonus of- 3 percent." ` Stremlo further- testifiedthat the 3 percent represented an increase on the-base pay of employees.Thesubstance of his testimony in this 'respect appears to be that the 3 percent increase.was not in fact an increase since the profit-sharing bonus of 25 percent had beenreduced'to 10 percent, and that the above letter confused the issue" ... bymaking the employees feel that the union had turned down an offer of 161/ per-cent wage increase. . ..Concerning the 91% percent increases given during 1941 and mentioned in the('above letter, Case , stifled and the respondent submitted documentary proof to',The 25 percent bonus and the 10 percent bonus-mentioned by Stremlo were profit-spar-'ing bonuses whereby the employees, were given a participation to the extent of 25 percentand 10 percent of the profits, if any, made by the respondent. 'The existence of ,theseprofit-sharing bonuses was not denied by any witnesses called/by the respondent and therethese bonuses increased the base pay of,employees.Therefore, the undersigned is unableto determine if the 10 percent bonus plus the 3 percent increase on base pay representan increase or a decrease with respect to the 25 percent bonusNd_! ESSEX RUBBER CO., INC.293the effect that a1? increase of approximately 4r/.z percent on base pay had beengranted on, January 2, 1941, that a 3 percent increase on base pay had beengranted 'on March 3, 1941, and that a vacation of one week given to employees.(luring 1941 amounted to a 2 percent increase.As clearly stated in the letter, theproposed 7, percent increase was in addition to the 91/L percent increases granted-during 1941.The proposed contract attached to the letter called for an over-all increase'bf 10 percent on the base rate as of January 2, 1941, eliminatingthe 3 percent granted-on March 3This would be'the equivalent of the proposed-7 percent increase mentioned in' the letter. -During the. negotiations. prior to September 15, 'the respondent had increasedits offer from 7 percent to 10 percent of base pay as of January 2, 1941.. The 10percent'offer reflected the state of the negotiations as of September 15, 1941.The contract finally negotiated on September 26, 1941, 'calls for an increase of 15percent on base rates as of January 2, 1941. 'From the above facts the under-signed fails to see in what way the respondent's letter of September 15, 1941,misrepresented the state of the negotiations or how employees could construethis letter so that it would appear that.the Union accepted din the contract ulti-mately signed with respondent a lesser amount than that offered by respondent(luring, negotiations, especially since the contract called for a 15 percent increase.As for the 16M percent mentioned in the letter, the undersigned believes that theletter in itself is clearly wordedMoreover, the attached proposed contractleaves no doubt that the' 7 percent mentioned in' the letter was exclusive of the'3 percent increase granted in March 1941.Accordingly, the undersigned findsthat the respondent correctly stated-iii its letter the state of the negotiations as°of September 15, 1941, and that said letter does not constitute interference in themanner contended by the Board. However, the undersigned finds that thislatter, as a whole, does constitute interference.As stated above, the strikestarted on September 15, 1941, after an, impasse in, the negotiations had beenreached.The overall effect of the letter is, an `appeal, over the heads oft therepresentatives of the Union, to the individual employees in order to bringpressure on them and on the Union to accept the proposals of the respondent'and to return to work. The undersigned' is of the opinions and finds that by suchappeal. and, solicitation' and by undercutting in this manner the authority ofthe Union to act as the exclusive bargaining agent of the employees in the appro-priate unit, the respondent-has interfered with, restrained and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act. ,On- September 26, 1941, the respondent sent the following letter to its, em--ployees :u'SEPTEMBER211, 1941To Employees of EssexRubber Company:Attachedis a copy of'the contractsigned'todaywith the C. I O.-U. R. W. ALocal#212.The strike has been settled.You may report for work Monday, September 29th, at your usual time.In response to the many inquiries during the past two days as to whether,an employee must join the Union in order to retain his job,,we- refer you tothe'notice published on Bulletin Boards June 30, 1941','which reads in partas follows :"In order that there may, be no misunderstanding in connection withthis question we refer,all employees to this notice.The question 'of whether or not an employee should join, the Union isleft by the law, entirely to the judgment of the worker.He or she is freeto join or not as he or she chooses.The Company has no interest or con-cern as .to whether or not an employee is a member of the Union.536105--z44-20- 294DECISIONS OF_ NATIONAL LABOR- RELATIONS BO{ RDWe wish it understood-that the Management of the Essex Rubber Com-pany does not require an employee toabelong to any organization toretain a job with the Essex Rubber Company "/EssEx RUBBER COMPANY,[s]Josarn R.,HEwirr.Joseph R. Hewitt.He\i'ittitestified that the notice posted on June'30,1941,-was included in theletter because employees "repeatedly" asked during the strike if they could re-turn to work'without joining the Union. The undersigned has discussed abovethe notice to employees posted on June 30, 1941,-with the approval of Lewis. -The undersigned accepts Hewitt's reason for including this notice in the above,letter and finds that the letter does not constitute interference.C.of theSocietyOn October 4, 1941, the Society was incorporated under the laws of New Jersey.It was organized by employees White, Fritsch, Marsh, Verrlo, Phillips and Kirsch-auffer, and it appears that it was formed for the purpose of promoting sportsand social,activities.White became president of the Society,Marsh, vice-presi-deiht; Fritsch, secretary, Kirschauffer, treasures, Verrlo, assistant 'secretary andPhillips, assistant treasurerFrom the record it does ' not 1appear that any of'these employees held supervisory positions with the, respondent at any timementioned herein.t'Prior to its disestablishment,White and Fritsch were department representa-tives on the Factory Council.Neither became Union members, althougheligible.Before the Board election in June 1941, they asked Hewitt-for permission tocampaign against the Union and Hewitt denied their request.6Before'the strike 'Hewitt had offered White a positionas assistants industrialrelations director and,Cefalo,the president of the Union at the time,a positionin, respondent's time study department.Hewitt testified that he picked thesetwo leaders'of the opposing factions in the plant for these positions in the hopethat,the strike would not materialize and that it would bring about harmonyamong the employees.On September 26, 1941,Hewitt told Cefalo that he wasgoing to appoint White to the position and Cefalo expressed approval. Therespondent posted a notice,dated September 29, 1941, announcing White'sappointment.At Cefalo's request the respondent did not post a notice an-nouncing his appointment as Cefalo told Hewitt,that he, was 'trying to obtaina position as an organizer in the United Mine Workers.Otherwise,the positionwas acceptable to Cefalo provided the appointment was approved by the Union.Hewitt met Murray and advised him of the'position offered Cefalo and Murrayexpressed approval.Cefalo obtained the position with-the United Mine Workersand left the employ of the respondent about the middle of October 1941. Therespondent received a letter, dated October 1,1941,from White declining theappointment.At White's request this letter was posted on the respondent'sbulletin boards on October 1.e'On the above facts the undersigned Is convincedthat the offer by'the,respondent of the position to,White does not constitute aviolation of the Act.,FIHewitt testified that White and Fritsch made this;request and the undersigned so 'finds.Hewitt testified-to the above facts concerning the appointments offered Cefalo andWhite;'and the undersigned credits his testimony In this respect.His,testimony to theeffect that he offered Cefnlo the appointment and that he so advised Murray is uncontra-tdieted.1fItII. ESSEX RUBBER CO., INC.295Beginning on.or, about November 21, 1941, and continuing until the'termination- of the contract with the Union in September 1942, a total of 44 'Union'members, resigned from the Union.At about the same time thatthese em-ployees resigned from the Union, they requested and authorized the respondentto deduct their Union dues in full for the balance of the contract period. ,Theletters of resignation were-prepared by White' and Fritsch and were identicalas to form excepting dates and the amounts mentioned as dues deducted in full.Some of the resignations were prepared individuallyand others'were groupresignations.It appears that the first Union members rto resign in November1941 asked White for advice in this connection.^White told them that he did not know the procedurenecessary for resigning'but that he would find out for them.White then consulted an employee bywas an officer of an independent union at this company, assisted White andFritsch in the preparation of the-form-resignation.White thenadvised theseemployees to go to Evans' office in order to have their dues deducted in full.Evans testified and the undersigned finds that when the employees first requestedhim to deduct their union dues in full, he refused to comply and that when theemployees became insistent, he advised Hewitt who agreed to the deductionof union dues in full.Hewitt prepared the form of the authorizationto be usedfor the deductions.All authorization forms were signed in Evans' office.'Prior to November 21, 1941, the date of the first resignation received by the-telephone call from Hewitt who asked him what should be done if employeesiequested deductions in full.Bosley testified that he replied that deductionsin full were not possible under the terms of the contract which required thatthe dues be, deducted monthly. Shortly after this conversation and after thefirst resignation had been received by the Union, the Union received a check'from the respondent for dues which included duesiin full for thebalance of the'contract period for those employees who had resigned.The Union then ad-vised the respondent by letter that deductions in full violated the contract andthat the Union would return the dues to the individual employees, which theUnion did. ,The employees who had resigned sent the checks of the Unionback` to the Union and the Union then sent its checks to the respondent, whichthe respondent sent back to the Union. The Union then heldthemoney in-,,escrow" for the employees and took theirunion duesout monthly.The'above mentioned resignations, both individual and group,'were witnessedby officers and members of the Society; and the evidence-shovbs that after thefirst resignations were effected, members of the Society carried qn their personsprepared resignations from the Union to be used when necessary. 'John D'Ignazio,.who wgrked for the respondent in the "press room", was amember of the Union and was treasurer of the Union in June of 1942.D'Ignaziotestifiedthat Thomas Smith"was a "foreman'" or a "boss` of the press room" °?Morettoni, one of the first employees to resign from the Union, testified and the under-signed findsthat he "went to see him [Whitel to get out of the Union." ',8Employee Hagermantestified,in substance,that lie first went to Evans'officeand toldhim that he wanted toresign_from, the Union and that Evans said that "he didn't thinkI could get out of the C I O." Hagerman further testified that he then went to Marshto Inquireiaboutresigningfrom,the Union; that Marsh gave him a resignationform whichhe signed ; and that he thereafter went to Evans' office and signed an authorization forthe deductionin fullof Union dues.The resignation of Hagerman from the Union is datedAugust 18,'1942.' This is aconclusionon the pait of D'Ignazio andthe undersigned does not find thatSmith wasa supervisory employeein the press room in June1942, for thereasons here-inafter stated.I' J296put ,this mold on.Maybe he will even help him lift it -up on the tableto \ get the mold ready to run ..Well, ,it is frequent that ' the pressesrun out of stock. Someone has fallen down along the line of scheduling;or maybe the basket of stock as cut isn't correct,and it is Smith's job tofind -some other stock thatwillrun in that mold or take the mold offand put another mold on, rearrange the schedules so the men have enoughwork to do, and then if there is any serious trouble he will check withBlydenburg,(foreman)and there maybe'nothing they can do,-and Blyden-burg will tell him to send-the men home.He keeps the flow/ of materialgoing through the press room and keeps the' men supplied with work.-Now, as far as working with his hands,as compared to just walking aroundand jupt supervising,I'would say at least 75 percent of his time is spenton working with his hands.10The above conversation'was testified to by D'Ignazio,and is-uncontradicted.Theundersigned credits his tgstimony'in this respect.rman. and tell him .what mold is 'needed.That man will ,then have themold cleaned and heated up ready for operation.Smith will go into thecutting room,check in the'cuttingroom to makesure they have the stockand when he,can expect it, in the press room.Then when the stock is inthe press room and the mold is readyhe will tella certain pressman toDECISIONS OF NATIONAL LABORRELATIONS BOARDAs to Smith's, duties D'Ignazio further testified that Smith was ". . . goingaround-and,laying work out, . . ." and "He gave me orders, if I had to go homeor come in to work." Some time in June of 1942 D'Ignazio -had, a conversationwith Smith.At about 9 p. m. Smith came to D'Ignazio while he ,was, workingand whispered to him so other employees working nearby would not,hear, "I see'you are a double-crosser."Upon being asked by D'Ignazio what lie meant Smith°out of the-Union.", D'Ignazio admitted that he was going to "drop out" of theUnion and 'Smith said, "Wait until Tony Mareno and Alex Smith hears aboutit . . . they are going to cut,your throat" D'lgnazio replied he did not careand stated "I am going to drop out of the Union, but I,want a written statementoff the company." In explaining this last statement D'Ignazio testified as'follows"So because I am black-balled, you know, and . . . well, I' will get fired as soonas I drop; otherwise I won't do it." After this remark of' D'Ignazio's Smithreplied, "You won't have-to worry about that;' there is a club that backs you up;see."The club referred to by Smith was the Society. - Smith said further, "Youbetter get on our-side, because, in a few months there is going to be a big changearound here," and "Well, how good is your word,,see?"By this latter remarkD'Ignazio understood that Smith was going to get "written papers for TiceD'Ignazio did not resign from the Union.10With respect to Smith, Case testified that Smith was an inspector and that-inspectors were not supervisory employees ' He further testified that no onebelow' the rank of "foreman" had the power to hire, to fire or to recommendhiring or firing, that Smith in fulfilling, his duties as inspector "transmits somemessages" from the foreman to some of the workers and that if Smith I foundthat an-employee was "incapable of performing the duties assigned to him," itwas his duty to report this to the foreman Inspectors are paid on an hourlybasis and perform manual work. In describing- the work of inspectors, Casetook Smith as an'example and testified as follows:Well, for instance we get an order for a special size or special styleheel and Smith will check sip first to see whether those molds happen t.be running at the tune. If they are he will get in touch with the mold' ESSEX RUBBER CO., INC.297,Some time during the spinner of 1942 when Knapp, the foreman,on-the "1l'to 7"shift,was on vacation,' Smith, , as testified to by Case, "stayed over a few hours"and performed the duties of a foreman.D'Ignazio, however, did not work on,this shift.The above testimony of Case with respect to Smith was uncon-tradicted and the undersigned credits his testimony in this respect.In the conferences between the Union and management' leading up, to theconsent, election agreement and the election of June 24, 1941, the Union in-sisted that inspectors be excluded from the unit as it considered them to b(-foremen.This conclusion was reached by the Union after it had consideredan analysis of inspectors' . duties prepared "by the company.The respondentsent, a letter, dated June 13, 1941, to L7?wis which stated in part as follows:"It was agreed yesterday that I would forward you the attached list of those)in our plant in a supervisory capacity, who would' not be eligible to vote in theelectionwhich the National Labor Relations Board will conduct Tuesday,June 24."The list enclosed with the letter contained the names,'of'all in-spectors and clerical employees in the plant at that, time.Hewitt testifiedthat the respondent did,not consider inspectors to be supervisors but agreedto their-exclusion from the unit.Although it is apparent from the above thatinspectors do exert a certain amount of superyision over ordinary employees,such ' as pressmen, the undersigned does not believe that the degree of super-vision is sufficient to' justify ,a finding that they are supervisory" employeesin the sense that they `are representatives of management, and so finds. Thefact that the Union considered inspectors to be supervisors is not conclusive.Specifically, as to the above mentioned conversation, between Smith and D'Ignazio,the evidence adduced by the Board does not -show that Smith - was actingas a substitute foreman during the period of time when the conversation oc-curred and, assuming that he was so acting at-that time-for the purposes of:argument, nevertheless, the-evidence does show, that D'Ignazio was not workingon the same shift., Accordingly, the undersigned finds that Smith was not arepresentative of management or a supervisory employee at the time of hisconversation with D'Ignazio.Joseph DiPaola, who worked in the mill room, resigned from the Union onor about August 18, 1942.He testified that "I didn't see nobody" when askedwhom he did see to get out of the Union and otherwise his testimony indi-cates that he had' talked the&matter over with his "gang" and they all decidedto resign from the Union.He signed a prepared group resignation that-wasbrought to him by Peter J. Leary.Marsh, who is shown as a witness on theresignation,in the mill on June 12, 1941, but ceased to be a foreman on June 14, 1941.Leary was again made foreman ion November 5, 1942.At the time that DiPaolasigned the resignation, Leary was just an ordinary employee driving a truckand doing miscellaneous work in the mill. Leary was a Society member upand until -the time that he"was again made foreman, at which time he re-signed from the. Society.The undersigned finds that Leary was not employed,as a supervisory employee during the period of time that-he belonged to the-from the Union.nThe respondent carried group insurance for, its employees during 1941.On,or about December 31, 1941, the respondent posted a notice that it had can-celed this insurance.On January.`24, 1942, the Society amended its bylawsto provide for insurance for sick benefits.Hewitt' testified and the undersignedfinds that in the. middle or end of February 1942, a committee of employeesheaded by White came to his office and asked for a checkoff for insurance,which he refused at the time,-that they returned a few days later and brought 298'DECISIONS OF NATION'A'L LABOR RELATIONS BOARDwith them most of the respondent's skilled mechanics ; that they all threatenedto leave the employ of the respondent if the check-off for insurance was notgranted; thathe (Hewitt)granted a check-off at this second meeting; thatthe Society wanted a check-off of 75 cents for insuranceplus assessmentswhich. they statedwould run 13cents, 17 cents, 29 cents and other. figures tocover unusual months ;that he insisted on, a specific amount due to bookkeep=ing ; and that a check-off of $1 was decided upon.Hewitt further testified andthe undersigned finds that he was not told at these meetings that any partof the check-off was to cover Society dues and that he had notbeenadvised tothis effect by the Society since that time to. the date of the hearing"The first deduction for insurance 'check-off took place on March 5, 1942.In fact, 75 cents of this $1 was used by the Society, for group insurance andthe remaining 25 cents was used for Society dues. Respondent was checkingoff this $1 for the Society at the time'of the hearing.' The undersigned be-lieves that the Board failed to-prove that the respondent up and until the timeof the hearing was advised or knew 'that any part'of this $1 check-off coveredSociety dues and the undersignedse finds.In accordance with `the. contract entered Into with the Union, the respondentmet with representatives of the Union in March and April of 1942 to negotiatewage increases.Although there were two meetings, an agreement could not bereached.The Union was asking for an increase of $1 per day, and the respondentdid not offer any increase.During the first pant of June 1942, while the nego-tiationswere still open, the respondent decided for reasons hereinafter set forthon itsbulletin ;board the following notice1,The Management is pleased to announce,that effective today, June 8; 1942,Hewitt testified without contradiction and the undersigned finds, thaton June 5,1942, prior to the posting of this notice, he serif for Joseph Chiuitese, secretary ofthe 'Union, and told him that the respondent was going to give a three cents perhour increase to all employees in the plant within a few days.The record. Issilent as towhether or not, Chiantese took any action.Chiantese was on thecommittee of employees representing the Union at all negotiations with the ^re-spondent.There is no evidence that the respondent similarlyadvised any mem-bers or-officers of the Society or that the Society knew of the increase prior tothe posting of the notice on June 8, 1942."' 1`On June 20, 1942, the Society amended its bylaws at a meeting by a standing - 'vote of the members so as to become a labor organization.At this time theSociety had between 200 and 248 active members. In a letter' dated July 22,1942, the'Society advised Lewis that it had become a labor organization.A letteralso dated July 22, was sent to the respondent advising it that the Society hadbecome a labor organization and requesting recognition as the exclusive bargain-.ing'agent of respondent's employees,T''he respondent replied to this letter by aletter, dated July 23, 1942, as follows rWhitewas calledas; a Board's witness and confirmed Hewitt's testimony to thiseffect.White testified that during the meetingswith,Hewitt concerninga check-off forthe Society told Hewitt that 75 cents'was for insurance and the word,^`assess-merit"was mentionedDuring these meetings, White testified,' the Society did not atany time tell Hewitt that 25 cents df the check-off was for Society dues" As hereinafter noted, the Society became a labor organization in 'July 1942."As hereinaftermore fully discussed, the undersigned finds that the June 8'raise wasnot a violation'of the Act. ESSEX RUBBERCO.,INC.Jur.Y 23, 1942.Mr. ROBERT WHITE,Pres.Essex'Mutual Benefit Society,Essex Rubber Company,Trenton, N. J.^DEAR SIB :Benefit Society desires to become the bargaining agent for the employees ofthe Essex Rubber Company.Please be advised that the Essex Rubber Company' is presently operating,under a contract with the United Rubber Workers of America, CIO, and thatthe CIO is the recognized bargaining agent by the National Labor RelationsBoard.Under these circumstances it would be impossible for the EssexRubber Company to bargain collectively with any other agency.Very truly yours,JRHid\iIEssex RUBBER COMPANY,JOSEPH R. HEWITT,Executive Vice President.The Society admitted to membership all employees of the respondent, pro-vided that they were not salaried employees. 'Inspectors were permitted tobecome members of the Society. It appears that members resigned from the,Society when they became foremen. It also appears that Union members at alltimes were eligible , for membership in the Society.During the term of thecontract with the Union, there were several employees who apparently belongedto both organizations, as shown by the fact that the respondent (had a check-offfor insurance for the Society and dues for the union at the same time. CharlesDeLaria belonged to the Union at the same time that he belonged to,the Society.When he became president,of the Union, he was requested by the Society toresign from the Society.Otherwise, it does not, appear that Union memberswere at any time excluded from the Society by reason of their Union member-ship.The Society was not permitted to organize or to hold meetings oni re-spondent's premises nor is there any evidence that any foremen, supervisoryemployees or representatives of management, belonged to the Society or inter-feredwith its -administration.As above pointed out, the undersigned has,in effect, found- that inspectors were not supervisory employees.There is noevidence that the respondent in the appointment of employees to preferredpositions discriminated against Union members in favor of Society members.As indicated by the closeness of the vote in the Board election on June 24, 1941,there were a number of employees o.f the respondent who were not in favor of theUnion.This opposition continued after\ the election and expressed itself byformation of the Society.The undersigned does not believe that the respondentin any way encouraged the opposition and, in fact, Hewitt attempted to forestallsuch a movement by offering White an appointment as assistant industrial rela-Accordingly,the undersigned finds that the respondent did' not dominate, interfere, with Iorcontribute support to the Society in its formation and adminis tration.D. T;,,-- alleged refusal to bargain collectively 'with the Union1.The unilateral increase on June 8, 1942The contract between the Union and the respondent provided for a generalreview.on March 16, 1942, of wages and base rates ofpay.Upon request by the 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, representatives of the Union and of-the respondent met-on March, 18, 1942.At this meeting the Union asked for an increase of $1 per day and the respondent,did not offer any increase.The respondent advised the Union at the meetingthat it could not, afford an, increase in wages 'as it had just received informa-tion on rubber restrictions which would eliminate 50 percent of its'total volume,of business.'At the request of the United States Conciliation Service of the Departmentof,-Labor the respondent again met with representatives of the Union at a hotelinTrenton on April 30, 1942.A conciliator of the Department of Labor waspresentThe conciliator suggested to Hewitt that the matter might be disposedof if the respondent would offer an increase of one or two cents per hourian'dHewitt replied that he vould'consider it.At the-close of the meet ing'the'con-ciliator asked Hewitt if the'respondent would hold itself in readiness for'anotherpossible mcettng in one or two weeks and Hewitt advised line that the respondentwould be available at any,time.'4 It does not appear from the- record that afurther meeting was called. The state of the negotiations,at the end of the April30 meeting remained the'same as at the March 18 meetingOn June 8, 1942,the respondent granted an increase'of 3 cents per hour on all base rates andposted a notice on its bulletin boards to this effect.The contents of this noticehas been set forth above and it will be noted that the notice does not mention theUnion or the negotiations with the Union.The negotiations with the Unionwere still pending on the date of the posting.As found above, Hewitt advisedChiantese, the secretary of the Union, on June 5 that the respondent was- goingto grant the increase.Chiantese had been present at all the negotiations.Chiantese, however, was not called as a w-itness." It does not appear from the-evidence that Chiantese or the Union objected to the impending increase priorto June 8, 1942.However, in a letter; dated July 2, 1942, the Board advised therespondent that I a charge, of failure to bargain collectively-had been filed bythe Union.Following the receipt of this letter, the respondent had severalconferences with representatives' of the Board in un effort to settle the caseAt these conferences and in subsequent correspondence the respondent statedthat it was willing to post on its bulletin boardsa notice giving full credit .tothe Union for the increase but that it was unwilling to meet other requirementsWith respect to this increase, Hewitt- testified that it was necessary to giveif at the time so as not to. lose employees to'Thermoid Rubber Company, a laborcompetitor of the respondent, which company he "understood" had just beenHe further testifiedthat respondent's average hourly rates at that time were one cent below theaverage hourly rates paid by The'rnloid. , The testimony of Hewitt to the effect'`^that, Thermoid was a labor competitor of-the respondent and concerning the dif-ferences in rates, both existing and as ordered by the War Labor Board, is uncon-tradicted and the undersigned credits Hewitt's testimony in this respect.The undersigned does not believe that the increase granted by the respondenton-June 8 constitutes a unilateral increase in view of the fact that Hewitt had1'14Hewitt testified to the above conversations with the Conciliator and his testimonyin this respect is uncontradicted'sThe respondent refused to post a notice as requested by the Board for the reason thatit contained the following paragraph :In order to- reassure all those concerned, we wish to state to our employees thatwe have not bargained, and will not bargain ' collectively with the Essex MutualBenefit Society, or any'possible successor to it; and that we will give no assistanceto that Society, nor to any member thereof, in securing or promoting resignationsfrom Local 212 of the United Rubber Woihers of America, C 1 0.' ,1 ESSEX RUBBER CO., "INC.,1301notified a Union officer with whom the respondent had, been negotiating somethree days prior to the granting of the increase.This notification was in thenature of a counter-proposal and, apparently not having been objected to bythe Union, it was reasonable for Hewitt to presume that the proposed increasewas acceptable,"to the Union.The reasons testified to by Hewitt as to the,necessity for the increase at the time are reasonable and justify his actions,and,' in the undersigned's opinion, overcome any inference that may-be drawnto the effect that the increase was granted in order to discredit the Union.' Thefact that the notice did not mention the Union is not conclusive that the re-spondent was attempting to 'discredit the Union.Certainly, the employees ofthe respondent knew or must have known that the respondent had a contractwith the Union and that negotiations looking to a general wage increase werebeing carried on.Accordingly; the 'undersigned finds, that the respondent bygranting a wage increase of Scenes per hour on June 8, 1942, did not refuse tobargain collectively with the Union.-r2.The unilateral increase on October 2, 1942As stated above, the respondent was advised formally that the Society hadbecome a labor organization by a letter, dated July 22, 1942, from the,Society ;and by letter,' dated July 23, 1942, the respondent replied that since it 'had acontract, with the Union, "... it would be impossible for the Essex RubberCompany to bargain collectively with any other' agency."On July 29, 1942, theSociety filed with the Board a petition'for investigation and certification as thebargaining,agent of respondent's employees, and by letter of the same date'theBoard advised the respondent to this effect. Also by letter,',dated ,July 29, 1942,the Board advised the respondent that the charge (referred to in the,Board'sletter, 'dated July 2,J942, to the respondent) filed'by the Union had been amendedso as to allege domination of the Society by the respondent.rIn accordance with the terms of the contract, the respondent, by letter datedAugust 27, \1942; advised the Union of its intention to terminate the contracton September 28, 1942 In reply to this letter from the respondent, the-Union,by letter dated August 25, 1942, demanded that the respondent commence negotia-tions immediately for a renewal of contract.This demand was in accordancewith the provisions of the existing contract.Following this demand by theUnion, a meeting was arranged and representatives of the Union and of theBosley testifiedthat at this meeting a new contract was discussed and the respondent agreed to.-submit to the Union a iiroposed contract within a few days, but otherwise no,agreement was reached. It does not appear from the evidence that, the respondent-ever submitted a,proposed contract.The respondent then sent the following letterto the Union :SEPTEMBER 17, 1942. -Mr. O. H.BosnEYU. R.1W. A.-CIO235 E. Hanover StreetTrenton, N. J.DEAR' Sn3:_On July 29, 1942 this company was) notified by the National Labor Rela-tions Board that a petition for investigation and certification of representa-tives pursuant to Section19 (c) of the National Labor Relations Act had beenfiled by the Essex Mutual Benefit Society alleging that they represented amajority of the production and maintenance employees of this company andthat the case had been referred.to the field examiner for investigation and,' 302DECISIONS OF NAT'ION'AL LABOR RELATIONS BOARDIIdisposition.No disposition of this case having been made by the NationalLabor Relations Board up until August 27,1942,the company not wishingto place itself in the untenable position of bargaining with an agency whichwas in dispute under the law ; notified you in conformity with the termina-tion clause of the contract entered into between the Essex Rubber Company.and Local.Union#212 of the United Rubber Workers of America under dateof August 27th that it intended to terminate the contract on, the 28th dayof September, 1942.1The National Labor Relations Board is being\notified by letter today thatuntil such time as the proper bargaining agent is made known to this coin-pany,by the Board that there will be no further negotiations regarding wages,hours or working conditions or any other contractural relations betweenthis company and any bonafide or alleged representative body.This com-pany will therefore await advice and instructions from the National LaborRelations Board regarding any future negotiations.Yours very truly,i[s]EssEx RUBBER COMPANY,JOSEPH R. HEWITTJoseph R. HewittExecutive Vice President.JRH/dcc : Bennet F. Sahaufer'National Labor Relations, BoardThis letter concluded the negotiations between the Union and the respondent.,On October 2, 1942, the respondent posted the following notice'on its bulletin!.boards:,Notice To All Our EmployeesUntil we are instructed by the National Labor Relations Board, 1this com-pany is not in a position to enter ,into'negotiations with any' bargainingagency among its employees.As a temporary adjustment,effective'Monday, October 5, all productionand maintenance employees will [sic] an increase of 6¢ per hour over theirpfesent hourly rate.This increase will continue until the company is notified by the NationalLabor Relations Board as to,the authorized representatives of our employees,at which time the company will be glad to negotiate with whomever is de-ESSEx RUBBERCOMPANY,JosEPa R. HEWITT.Glared,the recognized bargaining agency under the law. IOaroBEa-2, 1942.During the 3 weeks preceding October 2,1942, 56 employees left the employ ofthe respondent and prior to this period an average of,9 employees-per'week for7 weeks left the employ of the respondent.-Hewitt testified and the undersignedfinds that these employees had obtained new positions with defense plants in thearea, that.the Vulcanized Rubber Company which was nearby had just given a5 cent per hour increase,and that in order to stop a further loss of'its employees-the respondent gave the 6 cent per hour increase on October 2.3.Representation of a majority in the appropriate,unit on October 2, 1942As stated above, in the election conducted by the Board on June 24, 1941, thelUnion won the election'by a vote of 216 to 184.This indicates that there wereat least 400 employees in the appropriate unit at that time. It is undisputedI1 ESSEX RUBBER'CO., INC.303147 authorization cards signed by employees; (2) -that a total of 44 employeesrequested the respondent to deduct their dues in full during the term of thecontract; (3) that at least 34 of-these 44 employees did resign from the Union;(4) that 90 Union members left the employ of the respondent during the termof the contract; (5) that the Union submitted 29, new authorization cards,including 5 from employees who bad left the employ of respondent and hadbeen rehired, during the term of the)coritract; and (6) that when the contractwas terminated the respondent had a Union check-off of 42 employees.. Thecontract expired on September 28, 1942.There is no evidence that the appro-priate union decreased in size during the term of the contract and, in fact, theevidence indicates otherwise.Although the above evidence on Union check-off is not conclusive as to Unionmembership, it is sufficient to rebut any presumption of continuing membershipduring and' after the, termination of the contract.The undersigned has alreadyfound, in effect, that the loss in Union membership was not caused by any unfairlabor practices on the part of the respondent.Accordingly, the undersigned findsthat Union did not represent a majority of employees of the respondent inthe appropriate unit' during September' and October,' 1942, and particularly onOctober 2, 1942.4.ConcludingfindingsThe undersigned believes that Hewitt's reasonsas to-the necessityof grantingan increaseon October 2, 1942, are reasonable and justify the actiontaken.Inaddition, the respondent had been advised by 'the Board in July, 1942, that theSociety had requested certification and the evidence shows that the respondentknew from its pay-roll records that the Union did not represent a majority inthe appropriate unit during September and October of'1942.The undersignedhas; found 'above that the Union did not represent a majority at that time.Ac-by the respondent was not a unilateral increase and that the respondent bygranting this increasedid not refuse to bargain collectively with the Union.The undersigned does not attach any significance to the deduction by"therespondent during the term of the contract of Union dues in full, especiallysince the respondent's employees requested and authorizes such deductions.(Moreover, the undersigned-is of the-opinion that such deductions were knot inviolatidn of the contract.Accordingly, the undersigned finds that the respondentby deducting Union dues in full has not refused to bargain collectively with theUnion.Upon 'all the circumstances, the undersigned is convinced and finds that the,respondent has not' refused to bargain collectively within' the meaning of the JAct.IV. THEEFFEQr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set' forth in Section III above, occurring in con-nection with the operations of the respondent described in Section I above, have aclose,intimate, and substantial relation to trade, traffic,, and 'commerceamong theseveral Statesand tend to lead to labor disputes burdening and obstructing com-merce andthe free flow of commerce..V.THE REMEDY,Since it has 'beenfound that the respondent" has engaged in unfairlabor prac-tices,itwill be recommended that it cease and desist therefrom and take certainaffirmative actiondesigned to effectuate the policies of the Act.'It 304DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDThe unfair labor practices of the respondent as hereinabove found consist in`thesending of the letter dated September 15, 1041, to its employees which interferedwith the concerted activities of its -employees.The deterrent influence of thisletter can be removed only by a statement by*the respondent, properly publicized,to `the effect that its employees , are free to exercise `the rights guaranteed ahemunder the Act without risk of discrimination for so doing.Accordingly, it will berecommended that such notice be posted by the respondentUpon the basis of the above findings of fact and upon the entire record in- thecase, the undersigned makes the following :'Corccxusroi s OF LAW1.United Rubber Workers of America, Local No. 212, aflilutted with theCongress of Industrial Organizations, and Essex 'Mutual Benefit Society; un-affiliated, are labor organizations within the meaning of Section'2 (5) of the Act.2.By interfering-with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged' inand is engaging in unfair labor practices, within the meaning of Section 8.'(1)of the Act., , `f,3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and'(7) of the Act. -4.The respondent has not dominated, interfered with or contributed supportto Essex Mutual Benefit Society in its formation and administration, within themeaning of Section 8 (2)' of the,Act.5r The respondent did not and has not refused to bargain collectively 'withUnited Rubber Workers of America, Local No. 212, affiliated witi the Congress ofIndustrial Organizations, during the periods of time when it was the exclusiverepresentative of the respondent's employees in the appropriate unit, within themeaning of Section 8 (5) of the Act.RECOMMENDATIONS ,Upon the basis of the foregoing findings of fact and conclusionsof law, theundersigned recommends that Essex Rubber Co: Inc., its officers', agents,successorsand assigns, shall:1.Cease and desist from:,(a) Interfering with,. restraining, or,coercing its employees in the exercise,bargain collectively through representatives of their own choosing and'to engagein concerted activities for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in 'Section 7 of the Act',2.Take the,following affirmative action which the undersigned finds ,will effec-tuate the policies of the Act(a)Post immediately in conspicuous places at its plant at Trenton, NewJersey, and keep posted for at least sixty (60) cgnsecutive1dnys from the dateHof posting, notices to its'employees stating that the' respondent will not"engagein the conduct from which it is recommended that it cease and desist in liaragraph _1 (a).of these recommendations;-\ (b) File w th,the Regional Director for the Fourth Region, on gr before ten(10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has compliedwith'theiforegoing recommendations,It is further recommended that unless oh or before ten (10) 'days-from thereceipt of this, Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with, the\foregoing recommendations the NationalN ESSEX RUBBERCO., INC.305Labor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent violated Section 8 (2) and (5) of the Act.N-As provided in Section 33 of Article II of the Rules and Regulations of, theNational Labor Relations Board-Series 2-as amended, effective October 28,,1042,any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section'32 of Article IIton,D. C., an original 'and four copies of a statement in writing setting forthsuch exceptions to the 'Intermediate Report or to any other part of the recordor proceeding (including rulings upon' all motions or objections) as he reliesupon,,together'with,the original and four copies, of a brief in support thereof.Rs further provided in said Section 33, should any party desire permission toargue orally before-the Board, request therefor must be made in writing to theBoard within,ten (10) days from the date of the order, transferring the case'to the Board.JOHN H. EADIE,Trial Examiner.Dated February 19, 1943.iII0